Citation Nr: 1402198	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-36 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for a cervical disc disease, rated 10 percent prior to April 18, 2007, 20 percent from April 18, 2007, through October 21, 2011, 30 percent from October 22, 2011, through February 28, 2013, and 40 percent on March 1, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1988 to June 1995 and active air service from February to October 2003.  She also performed active duty for training (hereinafter: ACDUTRA) and inactive duty with Reserve components at various times.  The Veteran is a Persian Gulf War veteran.  

This matter arises to the Board of Veterans' Appeals (Board) from a December 1999 decision (as explained below) of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was before the Board in September 2011, at which time the Board remanded the case and noted that because previously-missing pertinent service department records had been located, there was no need to reopen a prior final decision that denied service connection for the lumbar spine.  As set forth at 38 C.F.R. § 3.156 (c), where VA receives relevant service department records that existed but had not been associated with the file when VA first [emphasis added] decided the claim, VA will reconsider the claim.  Thus, the first claim for service connection for the lumbar spine will be re-adjudicated below.  That claim had been denied by the RO in December 1999.  
 
Moreover, the more recently located service department records include pertinent Air National Guard medical records dated within the one-year appeal period of the December 1999 rating decision.  This medical evidence tends to destroy the finality of that rating decision and of any later-issued decision that has not acted upon the evidence.  The United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that if new and material evidence had been submitted within the one-year appeal period following the issuance of a rating decision but had not been acted upon, the Veteran's earlier claim could still be pending until a decision had been made on that evidence.  King v. Shinseki, 23 Vet. App. 464, 467 (2010) (discussing the application of 38 C.F.R. § 3.156(b)).

In August 2011, the Veteran's representative argued that the 1999 and 2002 RO rating decisions, denying service connection for the lumbar spine, are based on clear and unmistakable error (hereinafter: CUE).  As noted above, the 1999 and 2002 RO decisions have not become final.  CUE claims are for final decisions only.  Best v. Brown, 10 Vet.  App. 322 (1997); also see Link v. West, 12 Vet. App. 39, 44 (1998) (holding that a CUE claim does not exist, as matter of law, where there is no prior final RO decision).  Thus, the CUE claim is moot and need not be discussed. 

The Board is required to consider all issues raised by the claimant or reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The electronic file contains a computerized problem list dated in November 2012.  The problem list includes fibromyalgia and chronic pain syndrome.  Because the Veteran is a Persian Gulf War veteran, the problem list raises the issue of compensation for disability due to undiagnosed illness and medically unexplained chronic multisymption illnesses.  See 38 C.F.R. § 3.317.  These issues have not been adjudicated by the RO.  The Board therefore refers them for appropriate action. 

Finally, the claims files also reflect that in January 1999 and again in December 2002, the RO denied service connection for residuals of a miscarriage based on no evidence of an in-service miscarriage with infection.  The Veteran's Service Treatment Reports (STRs) now include a December 1991-January 1992 Germany hospital report (written in German language that requires translation), that reflects termination of a pregnancy due to bleeding, infection, and pain.  This is referred for appropriate action.

Entitlement to an increased rating for cervical disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The STRs clearly document a back injury due to a motor vehicle accident during the first period of active service in February 1993.  

2.  Competent, credible lay evidence of continuity of low, mid, and upper back pain since the February 1993 back injury has been submitted.  

3.  An October 2011 negative VA medical nexus opinion lacks persuasive value.  


CONCLUSION OF LAW

Chronic lumbar and thoracic spine sprains were incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board remanded the case for development in March 2011.  The Court held that when the remand orders of the Board are not complied with the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA has complied with all remand orders of the Board.  

As set forth at 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, only a diagnosis offered by a medical professional is "competent" evidence of a diagnosis; however, when a condition may be identified by its unique and readily identifiable features and capable of lay observation, the lay diagnosis of the disorder is also competent.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  This is especially true where the lay diagnosis supports a later diagnosis offered by a medical professional.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, her unit's history, her service medical records, and all pertinent lay and medical evidence in the case.  The evidence requirements for service connection afforded combat Veterans under 38 U.S.C.A. § 1154(b) are relaxed, but, because the instant claim does not derive from a combat-related event, the Board will not consider this subsection further.  

The Veteran contends that a motor vehicle accident in February 1993, during active service, is the cause of her current back disability.  Her STRs document complaints of back pains prior to that motor vehicle accident.  Lower back pains are first mentioned in October 1990.  A November 1990 report mentions a 10-day history of low back pain.  A May 1991 STR mentions that her back hurt.  In September 1991 she reported sharp low back pain.  She injured her back in a motor vehicle accident in February 1993.  

A February 12, 1993-dated STR notes neck and back injuries 6 days prior.  On February 12, a possible sprain of the lumbar spine was found to be due to "whiplash."  On February 19, an examiner noted slow resolving neck/upper back pain due to motor vehicle accident.  On March 1, the assessment was resolving neck and upper back pain due to motor vehicle accident.  There is no further mention of back pain prior to discharge.  

The Veteran was discharged from active military service in June 1995; however, there is no separation examination report of record, nor is there a report of medical history questionnaire for that discharge.  Thus, the status of the Veteran's spine at discharge remains undocumented.  

In August 1997, the Veteran filed her original claim for benefits with VA.  She requested service connection for headaches, a sinus condition, and for a back injury.  She did not mention a neck injury on her application form.  She submitted a January 1997 private medical report of treatment for a flare up of back pain.  That report notes a prior back injury during a motor vehicle accident in 1993 with chronic back pain and a flare-up that began three days prior.  The private medical diagnosis was trapezius muscle strain. 

VA examined the Veteran in October 1997.  The VA spine compensation examination report reflects that she reported a motor vehicle accident in 1993 with diffuse cervical and lumbar discomfort since then.  The examiner elicited normal ranges of motion of the cervical and lumbar spines and offered an impression of chronic cervical and lumbar strain.  The examiner mentioned that a lumbar X-ray was ordered; however, there is no evidence of an X-ray report.  

In October 1997, the RO granted service connection for residuals of a neck injury with chronic cervical stain.  The RO did not address service connection for chronic lumbar strain, even though the medical evidence favored service connection for both chronic lumbar strain and chronic cervical strain.

A December 1998 VA spine compensation examination report reflects a complaint of back pains associated with an earlier car accident.  The impression was somewhat favorable to the claim.  The examiner stated, "Impression: 1) The patient is a 28-year old...female with neck and back pain since car accident.  However, she spends time with carrying her daughter, apparently, which may have some association with the neck and back pain, but it is difficult to tell."

The Veteran submitted a June 1999 private medical report that contains a complaint of continued low back pain.  The diagnosis was low back pain and axial spinal pain.  A July 1999 private medical report contains an assessment of cervical and thoracic spine pain.  In a July 1999 letter to the RO, the Veteran reported continuous back pains dating back to active service. 

A November 1999 VA spine compensation examination report reflects complaints of pains in the neck, trapezius, scapular regions, and the lumbar spine, with tingling in the right lateral thigh area.  A recent magnetic resonance imaging (MRI) study showed disc bulges at T4-5.  The examiner mentioned that a December 1998 X-ray of the lumbar spine was normal.  The relevant diagnosis was "thoracic and lumbar pain, which most likely represents strain."

In December 1999, the RO issued a rating decision that found the claim not well grounded.  The decision mentions that the STRs showed back pain in 1990, but that no link between current back pain and active service had been submitted.  In January 2002, the RO re-adjudicated and denied the claim.  

A January 2003 Air National Guard annual medical certificate reflects that the Veteran checked "yes" to upper and lower back pains and muscle aches.  

In February 2003, while serving as a Reservist in the South Carolina Air National Guard, the Veteran was mobilized into active air service and then served in the Persian Gulf (United Arab Emirates) for over four months.  See 38 C.F.R. § 3.317 (e) (1), (2).  She returned to the United States in July 2003, demobilized in October 2003, and then resumed her duties with the South Carolina Air National Guard.  There is no entrance or separation physical examination report of record for her period of active air service from February to October 2003; however, there is a demobilization examination questionnaire.  On the questionnaire, the Veteran answered "yes" to having back pains and muscle aches and "no" to having any medical problem that developed during this deployment.  On a separate November 2003 health-related questionnaire, she reported a history of back problems.   

Post-deployment Air National Guard medical records mention a one-month history of back spasm in September 2005.  

In April 2007, the Veteran again requested service connection for her back.  In May 2007, she submitted several lay witness statements that report personal knowledge of the Veteran's reported history of back pains for several years.  

A May 2007 VA spine compensation examination report addresses the cervical spine only. 

An August 2007 private report from Sumter Radiology Services, PA, mentions degenerative joint disease of the neck and back. 

In October 2007, the RO associated earlier-dated VA X-ray reports with the claims files.  A December 1998 VA X-ray showed possible mild scoliosis of the lumbar spine.  The radiologist concluded, "No definite abnormality."  November 1999 thoracic spine X-rays showed very minimal degenerative changes with minimal spurring, greater at the mid-thoracic spine.  Also shown were old calcifications.  February and June 2007 VA X-rays showed minimal scoliosis of the lumbar spine.  

A July 2007 MRI showed mild disc compression and a disc fragment at T5-6 with degenerative disc disease at T5-6 and at T7-8.

VA out-patient treatment reports dated in 2007 mention low back pain at various times.  A September 2007 VA report mentions low back pains radiating to the knees. 

In her November 2007 substantive appeal, the Veteran argued that back pain began with a motor vehicle accident during active service.  

The Veteran received thoracic epidural steroid injections in July and November 2008 to treat thoracic pain and radiculitis.  An October 2009 private report notes a history of back pain since a motor vehicle accident years ago.  The impression was neck and mid-back pain, possibly discogenic.  

A February 2010 private MRI showed mild to moderate non-compressive spondylosis of the thoracic spine.

In September 2011, the Board remanded the case for an examination.  

An October 2011 VA compensation examination report reflects limited range of motion of the lumbar spine and a diagnosis of chronic lumbar strain with no evidence of radiculopathy.  X-rays showed slightly decreased lumbar lordosis, but no evidence of degenerative arthritis.  The report does not address the thoracic spine.  The October 2011 VA compensation examiner (no credential supplied) offered a negative nexus opinion, finding it to be "...less likely than not..." that low back pain is related to the earlier car accident.  The reasoning supplied is that an MRI of 2007 was normal and that the Veteran had developed foot pains in 2007 and that she had then attempted to attribute her back pains to her feet.  

The facts recited above set forth a competent, credible lay history continuity of low back pain complaints since a back injury during the first period of active military service.  Resolution of low and mid-back pain is not shown prior to the Veteran's discharge from active service.  Based on these facts, VA has granted service connection for chronic cervical strain.  

While the October 2011 VA examiner dissociated a chronic low back strain from an in-service back injury, the reasoning behind that conclusion is faulty.  The first reason for the examiner's denial, that an MRI in 2007 was normal, is erroneous.  The July 2007 MRI study is not normal in that it clearly shows a disc fragment at T5-6, degenerative disc disease at T5- 6, and degenerative disc disease at T7-8.  Thus the MRI clearly does not show a normal spine.  This error reduces the persuasive value of the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Secondly, the October 2011 VA examiner found it significant that the Veteran had more recently attributed her back pains to a foot-related disability.  The examiner failed to explain how this contention outweighs the Veteran's longstanding contention that a motor vehicle accident caused her back pain.  This reason for dissociating the back disability from active service is unpersuasive.  

A December 1998 VA etiology opinion appears to link the history of back pains to a car accident during active service.  Moreover, the Veteran's own credible evidence of continuity of symptoms also serves as a link between the current disorder and the in-service injury.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be sufficient to place the evidence in equipoise and thus, under 38 U.S.C. § 5107, establish entitlement to benefits).  Several medical reports mention back pains since active service, but fail to address the etiology of the current disability.  Thus, they are neither favorable nor unfavorable with respect to the origin of the low and mid-back strains.  

After considering all the evidence of record, the Board finds it to be in relative equipoise.  Service connection must therefore be granted for chronic lumbar strain. 

The Board must address "All reasonably raised matters regarding the issue on appeal."  Urban v Principi, 18 Vet App 143, 145 (2004).  The Veteran's original service connection claim was for residuals of a back injury.  The Veteran did not limit this claim to one segment of the spine and the RO has granted service connection for the cervical spine based on that claim.  The STRs also mention upper back pains.  The December 1998 diagnosis was thoracic and lumbar pain, which most likely represents strain.  Because of continuity of symptoms, the evidence is in relative equipoise concerning service connection for this thoracic spine strain.  After considering all the evidence of record, the Board finds it to be in relative equipoise.  Service connection must therefore be granted for chronic thoracic spine strain. 

The medical evidence indicates that a chronic thoracic strain and a chronic lumbar strain arose during the first period of active service.  Therefore, it can be concluded that these disabilities pre-existed the Veteran's second period of active service in 2003.  Because service connection has been granted for these based on the earlier service connection claim, the Board need not discuss the rebuttal of the presumption of soundness at the Veteran's second entry into active service, nor the presumption of aggravation for disabilities that pre-existed active service, which potentially could form a separate basis for service connection for these disabilities based on aggravation during the second period of active service.  See 38 C.F.R. § 3.304; Cotant v. Principi, 17 Vet. App. 116 (2003).


ORDER

Service connection for chronic lumbar strain and chronic thoracic spine strain is granted


REMAND

The Veteran's electronic file (VBMS file) mentions that on November 1, 2013, the RO received a computer disc (CD) of private medical evidence which could not be scanned or printed.  Thus, it appears that the evidence contained in that disc is not of record.  It is unknown whether the disc contains evidence relevant to the rating for the cervical spine.  Therefore, the RO or AMC should attempt to obtain another CD or the evidence it contains, and then associate this information with the claims files or electronic files.  

The Veteran's electronic files also reflect that on January 7, 2014, the RO granted an increased rating for the cervical spine and that the Veteran had been re-examined on November 15, December 2, and December 3, 2013.  None of these examination reports is of record, either in the paper files or the electronic files.  The RO should therefore place these reports in the claims files or electronic files.  

Moreover, the January 2014 RO rating decision reflects that an increased rating for cervical degenerative disc disease with spondylosis has been further deferred for more development.  The RO should therefore fulfill whatever development is deemed necessary.  Following this, the RO or AMC should re-adjudicate the claim for an increased rating for cervical disk disease and then issue a supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain up-to-date-relevant treatment reports and VA examination reports of November 15, December 2, and December 3, 2013, and associate them with the claims files or electronic files.  

2.  The RO should also attempt to obtain a readable or scannable copy of the unscannable CD of private medical evidence that was received in November 2013, or the information contained in that disc, and then associate this information with the claims files or electronic files.  

3.  Following the above and following any other development deemed necessary, the RO or AMC should re-adjudicate the claim for an increased rating for cervical disk disease and then issue an SSOC discussing all relevant evidence received since the prior, August 2012, SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


